Case 3:18-cv-00017-NKM-JCH Document 364 Filed 06/11/21 Page 1 of 6 Pageid#: 6224




                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE WESTERN DISTRICT
                           OF VIRGINIACHARLOTTESVILLE
                                      DIVISION


  BRENNAN M. GILMORE,

         Plaintiff,

  v.                                    No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                 Defendants.



           DEFENDANT JAMES HOFT’S SURRESPONSE IN OPPOSITION TO
       THIRD PARTY JOSEPH PLATANIA’S TO QUASH SUBPOENA (Dkt. #303/352)
Case 3:18-cv-00017-NKM-JCH Document 364 Filed 06/11/21 Page 2 of 6 Pageid#: 6225



        Platania asserts that Hoft mischaracterizes Plaintiff’s allegations, and that the subpoena’s

 scope is narrower as a result. To extricate himself from the subpoena, he argues Plaintiff’s First

 Amended Complaint (FAC) does not allege Hoft and other defendants made statements alleging

 a conspiracy to instigate violence and then cover up all involvement/planning of such violence

 and then spin all events toward political ends. Dkt. #352, at p. 2-3, passim. Platania needs to

 revisit Plaintiff’s FAC.

        This Court has stated that Plaintiff alleges that Hoft and the other defendants alleged that

 Plaintiff was a “deep state operative who conspired to orchestrate violence in Charlottesville for

 political purposes.” Gilmore v. Jones, 370 F. Supp. 3d 630, 642 (W.D. Va. Mar. 29, 2019).

 Plaintiff incorporated ALL of the factual allegations of his FAC into Count One against Hoft, et

 al. FAC (Dkt. #29), at p. 79. Plaintiff makes a large number of general and specific allegations

 in his complaint, but these can be distilled into a non-comprehensive list. See Figure 1 below.

 Specifically, Plaintiff alleges, among other things (FAC, at listed paragraphs, emphasis added):

        67.     Through statements such as “[t]he media knows exactly who he is yet played it off
                like a casual observer,” and “it looks like the State Department was involved in
                Charlottesville and is trying to cover it up,” and by describing Mr. Gilmore’s
                presence at and later description of the events in Charlottesville as proving
                how “the Deep State is working with the liberal media to shape narrative and
                fool the American people,” Hoft implies a number of assertions of fact that are
                provably false: 1) that the State Department organized the Charlottesville rioting
                and/or attack; 2) that Mr. Gilmore participated in the State Department’s planning
                of the Charlottesville riots and/or attack; 3) that the State Department conspired to
                conceal these facts by removing information about Mr. Gilmore from a number of
                internet sources; 4) that media outlets were involved in the conspiracy because they
                knew Mr. Gilmore was a State Department employee; 5) that the media
                characterized Mr. Gilmore as a casual observer because they were working in
                concert with Mr. Gilmore, the State Department, and other government
                agencies to cover up their involvement in the conspiracy; and 6) that all of
                these conspirators worked together to deceive the public about what happened
                in Charlottesville that day.
                                                  ***
        70.     By both stating and insinuating that Mr. Gilmore was an accomplice to a
                government plot to stage a violent riot and/or attack that killed and injured

                                                                                                      2
Case 3:18-cv-00017-NKM-JCH Document 364 Filed 06/11/21 Page 3 of 6 Pageid#: 6226



                individuals in Charlottesville, and cover it up, Hoft falsely brands Mr. Gilmore
                as a criminal, a fraud, and an accessory to murder.

                                                 ***
        80.     After the attack in Charlottesville, Defendant Hoft used the factually inaccurate
                screenshots from Reddit to invent a nefarious role and identity for Mr. Gilmore in
                order to promote this preconceived narrative: that the violence in Charlottesville
                was a creation of the “Deep State,” that Mr. Gilmore was a central
                accomplice to that effort, and that the media was working with the “Deep
                State” to cover up their role in Charlottesville and deceive the American
                public.

        Gilmore’s allegations are very general: that Hoft said Gilmore was a member of the

 “deep state” and worked with the State Department and other government agencies” to “stage a

 violent riot and/or attack that killed and injured individuals in Charlottesville, and cover[ed] it

 up,” that the “violence in Charlottesville was a creation of the ‘Deep State,’ that “Mr. Gilmore

 was a central accomplice to that effort, and that the media was working with the ‘Deep State’

 to cover up their role in Charlottesville and deceive the American public.” Id., at pars. 67,70,80.

  Allegation Category                        Page or Paragraph
  There was no public-private            Page 2; Par. 30, 31, 32, 33, 34, 35, 36, 38, 42, 43, 46,
  conspiracy surrounding the UTR         47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79,
                                         80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                         129, 144, 145, 208, 214, 239
  Gilmore was not part of any public-    Page 2; Par. 27, 30, 31, 32, 33, 34, 35, 36, 38, 42, 43,
  private conspiracy surrounding the     46, 47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70,
  UTR                                    79, 80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                         129, 144, 145, 208, 214, 239
  Media involvement was purely           Page 2; Par. 31, 32, 35, 36, 38, 42, 43, 46, 47, 48, 49,
  organic and not staged, scripted, or   50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79, 80, 83, 84,
  message coordinated to skew coverage 85, 91, 94, 101, 105, 126, 129, 144, 145
  Fields’ car crash was deliberate       Page 1, 2, 62 (Tweet of Gilmore); Par. 29, 30, 31, 34,
  terrorism                              38, 43, 49, 62, 120, 160 n. 74
  Gilmore told the truth in his numerous Page 2, 3; Par. 31, 32, 34
  interviews
  Defendants are propagandists, while    Page 2, 3; Par. Passim.
  facts as presented by Plaintiff are
  objectively true
  UTR Pro-Lee consisted exclusively of 25, 26, 145, and implicit throughout.
  bigots
  Defendants are grotesque bigots        Page 2, 3; Par. Passim.
                                                                                                       3
Case 3:18-cv-00017-NKM-JCH Document 364 Filed 06/11/21 Page 4 of 6 Pageid#: 6227



 Figure 1.

        Plainly, Platania is mistaken in his analysis. Platania himself admits Plaintiff alleges that

 “[t]he media characterized Mr. Gilmore as a casual observer because they were working in concert

 with Mr. Gilmore, the State Department, and other government agencies to cover up their

 involvement in the conspiracy; and [t]hat all of these conspirators worked together to deceive

 the public about what happened in Charlottesville [at the Unite the Right rally].” Reply, Dkt.

 #352, at p. 3 (emphasis added).

        Hoft’s First Amendment Truth defense does not require that he prove the literal truth of his

 alleged specific statements or their general ‘sting’ or context. § 5:22. Substantial truth test:

 generalized defamatory charges, 1 Law of Defamation § 5:22 (2d ed.) (emphasis added) (citing to

 Prosser and Keeton on Torts § 116, at 841 (5th ed. 1984), and Restatement (Second) of Torts, §

 581A, comment c). If Hoft proves substantial truth, Plaintiff loses. Cf., id. Were Hoft to adduce

 evidence that Plaintiff was part of a conspiracy to instigate violence and/or manipulate the public’s

 perception of public and private events surrounding the Unite the Right Rally, Hoft would be

 entitled to submit this evidence to the jury. It is for the jury alone to decide falsity. Hoft filed a

 Motion to Dismiss, and this Court already decided that the statements as pled by Plaintiff were

 actionable defamation. Gilmore v. Jones, 370 F. Supp. 3d 630 (W.D. Va. Mar. 29, 2019). The

 Court also refused to dismiss this suit. Id. Hoft has been forced by Plaintiff and the United States

 Government into this judicial process in which he stands to lose his property. Hoft is entitled to

 make his case or else he is robbed of due process rights and, with them, his First Amendment rights

 as well.

        Platania argues Hoft has no Constitutional right to discovery. Hoft disagrees. Every civil

 plaintiff – including Gilmore – has a 5th and 14th Amendment property interest in his cause of


                                                                                                     4
Case 3:18-cv-00017-NKM-JCH Document 364 Filed 06/11/21 Page 5 of 6 Pageid#: 6228



 action. Logan v. Zimmerman Brush Co., 455 U.S. 422, 428 (1982) (considering it “settled” that

 “a cause of action is a species of property”). Unlike a criminal prosecution,1 in which the

 government brings a criminal complaint ostensibly for the purpose of public safety, a civil suit is

 normally brought by private actors who are using the awesome power of the Courts as a means to

 physically force another citizen to part with his property. A mere complaint is not enough, standing

 on its own, to provide courts with assurances of the veracity of the claim.2 Just as a civil plaintiff

 has a property interest in his cause of action, so too does a defendant in an adequate opportunity

 to defend against plaintiff’s claim. Were this not the case, a plaintiff would effectively have a

 constitutionally protected means of harassing defendants. What’s more, as this suit attack’s Hoft’s

 speech as a citizen and a journalist, the suit is a direct challenge to his Freedom of Speech. Without

 an adequate ability to conduct discovery which directly relates to Plaintiff’s stated allegations –

 upheld as valid, actionable defamation by this Court, no less – Hoft risks losing not only his

 property interest in his financial property, but also his First Amendment interest in his speech. It

 is logically and jurisprudentially absurd to suggest that a plaintiff has a Constitutional property

 interest in a civil cause of action, but that a defendant lacks a property interest in his defense to

 such action – in which he stands to lose property. The Federal Rules may trace the contours and

 scope of Hoft’s Constitutional rights to discovery, but there can be no doubt but that he has such

 Constitutional rights; in this specific case, by virtue of the First, Fifth, and Fourteenth

 Amendments.

          Hoft incorporates all briefed arguments in response to Dkts. #273, 303, 304, 308, and all

 arguments he will yet make at the hearing on June 14, 2021, as though fully set-forth herein.


 1
   Hoft thinks it’s absurd that criminal defendants don’t have discovery rights as a matter of Constitutional law.
 2
   Cf., Hickman v. Taylor, 329 U.S. 495, 501 n.2 (1947) (“The great weakness of pleading as a means for developing
 and presenting issues of fact for trial lay in its total lack of any means for testing the factual basis for the pleader's
 allegations and denials”) (internal quotations and citations omitted).
                                                                                                                          5
Case 3:18-cv-00017-NKM-JCH Document 364 Filed 06/11/21 Page 6 of 6 Pageid#: 6229



 DATED: June 11, 2021



                                                      Respectfully submitted,


                                              By:     /s/ John C. Burns
                                                      John C. Burns, admitted pro hac vice
                                                      BURNS LAW FIRM
                                                      P.O. Box 191250
                                                      Saint Louis, MO 63119
                                                      Tel: (314) 329-5040
                                                      Fax: (314) 282-8136
                                                      TBLF@PM.ME

                                                      Timothy B. Hyland
                                                      Virginia Bar No. 31163
                                                      HYLAND LAW PLLC
                                                      1818 Library Street, Ste. 500
                                                      Reston, VA 20190
                                                      (703) 956-3548 (Tel.)
                                                      (703) 935-0349 (Fax)




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of June, 2021, a true and accurate copy of the

 foregoing was served on all parties of record via the Court’s ECF System.


                                                            /s/ John C. Burns




                                                                                             6
